Case 1:19-cr-00142-SOM Documer t1 Filed 10/07/19 Pagelof2 PagelD# 1

ORIGINAL ~

FILED IN THE
KENJI M. PRICE #10523 UNITED S ATE S DISTRI RICT TER T
United States Attorney DISTRICT OF Fiat
District of Hawaii OCT G7 2619
at 2 o’clock anid AS ni pM
MICHAEL NAMMAR —SUE BEITIA, CLI ee

MARK INCIONG CA BAR #163443
MICAH SMITH

Assistant United States Attorneys
Room 6-100, PJKK Federal Building
300 Ala Moana Boulevard

Honolulu, Hawaii 96850

Telephone: (808) 541-2850

Fax: (808) 541-2958

E-Mail: michael.nammar@usdoj.gov

Attorneys for Plaintiff
UNITED STATES OF AMERICA

IN THE UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF HAWAITI

CR1i9 00142 SOM

UNITED STATES OF AMERICA, _ ) CR. NO.
)
Plaintiff, ) INFORMATION
)
VS. ) [18 U.S.C. §§ 922(g)(1) and
) 924(a)(2)]
STEVEN DONOHUE, )
)
Defendant. )
)
)
)

 

INFORMATION

The United States Attorney charges:
Case 1:19-cr-00142-SOM Document1 Filed 10/07/19 Page2of2 PagelD#: 2

Felon in Possession of Firearms
(18 U.S.C. §§ 922(g)(1) and 924(a)(2))

From a precise date unknown, but by at least August 2016, within the
District of Hawaii, STEVEN DONOHUE, the defendant, having been convicted of
a crime punishable by imprisonment for a term exceeding one year, and knowing
that he had been convicted of such a crime, knowingly possessed firearms, namely,
an unknown caliber handgun, a TEC-9 semi-automatic pistol, and an Arsenal
Company Bulgaria semi-automatic rifle, said firearms having been previously
shipped and transported in interstate and foreign commerce to Hawaii.

All in violation of Title 18, United States Code, Sections 922(g)(1) and
924(a)(2).

DATED: October 7 , 2019, Honolulu, Hawaii.

Cre ACP UL > user
(yeKENT M. PRIGQE
United States Attorney

District of Hawaii

P LO—

MICHAEL NAMMAR

MARK INCIONG

MICAH SMITH

Assistant United States Attorneys

 
